Name: 85/310/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  agricultural structures and production;  regions of EU Member States;  agricultural policy
 Date Published: 1985-06-25

 Avis juridique important|31985D031085/310/EEC: Commission Decision of 23 May 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) Official Journal L 165 , 25/06/1985 P. 0018 - 0019*****COMMISSION DECISION of 23 May 1985 on the implementation of the reform of agricultural structure in the United Kingdom pursuant to Council Directives 72/159/EEC and 75/268/EEC (Only the English text is authentic) (85/310/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as last amended by Regulation (EEC) No 797/85 (2), and in particular Article 18 (3) thereof, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming in certain less-favoured areas (3), as last amended by Regulation (EEC) No 797/85, and in particular Article 13 thereof, Whereas, pursuant to Article 17 (4) of Directive 72/159/EEC, the Government of the United Kingdom has notified the following laws, regulations and administrative provisions: - Statutory Instrument 1984 No 1924: The Farm and Horticulture Development (Amendment) (No 2) Regulations 1984, - Statutory Instrument 1984 No 1922: The Agriculture and Horticulture Development (Amendment) (No 2) Regulations 1984, - Statutory Instrument 1984 No 1923: The Agriculture and Horticulture Grant (Variation) (No 2) Scheme 1984, - Decision fixing the level of comparable earned income for 1985, - Statutory Instrument 1984 No 2024: The Hill Livestock (Compensatory Allowances) Regulations 1984, - The Highlands and Islands Livestock Compensatory Allowances Scheme 1984, - The Grassland Scheme (Northern Ireland) 1984; Whereas, under Article 18 (3) of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC, the Commission has to decide whether, having regard to the objectives of the said Directives and to the need for a proper connection between the various measures, such laws, regulations and administrative provisions comply with the Directives and thus satisfy the conditions for a financial contribution by the Community; Whereas the abovementioned laws, regulations and administrative provisions satisfy the conditions and objectives of Directives 72/159/EEC and 75/268/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The laws, regulations and administrative provisions for the implementation of Directives 72/159/EEC and 75/268/EEC in the United Kingdom listed in the preamble hereto satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC and Article 13 of Directive 75/268/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 23 May 1985. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 96, 23. 4. 1972, p. 1. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 128, 19. 5. 1975, p. 1.